DETAILED ACTION

Examiner Notes
	Please note that in the interest of timely response, a new examiner is assigned to examination of the immediate claims and remarks.  Contact information is provided in the Conclusion.

Response to Remarks
Claim Rejections - 35 USC § 103
Applicant’s remarks, submitted 11/9/2022 with respect to claims 1-13 amended to include features that shifted examination, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remarks. This examiner provides new prior art teachings for the sake of making a thorough examination.  Please note that this change in art does not represent a concession that the art of record failed to disclose the persistent features, and examiner reserves the right to re-introduce previous prior art in later prosecution if appropriate. 
Examiner notes that Applicant fails to remark on Claims  14-20 which are drawn to a different embodiment of the “sensor”, “transmission device”, requiring a significantly different scope of examination.  Accordingly, prior art of record is maintained with new citations introduced for amended feature the immediate rejection. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 102 as being anticipated by  Olmstead (US 2012/0187191), herein “Olmstead”.

Referring to Claim 1, Olmstead  teaches  signal retransmission device for converting an environmental signal at a checkout terminal (e.g. Fig. 1), to a transmission signal, comprising: 
a sensor apparatus  Fig. 1, elm. 102), (detecting the environmental signal present around the checkout terminal during a transaction associated with a checkout at the checkout terminal, the sensor apparatus operatively in communication with a controller, wherein the sensor apparatus registers a change in voltage upon detection of the environmental signal, wherein the environmental signal is generated by the checkout terminal when an item is detected by the scanner during the transaction (¶0004: Information that is successfully read by the automated scanner (from the optical code, RFID tag, etc.) can be transformed by the automated scanner into electrical signals that can be decoded into alphanumerical characters or other data. The alphanumerical characters or other data can be used as input to a data processing system, such as a POS terminal (e.g., an electronic cash register); 
a transmission device, operatively in communication with the controller, wherein the transmission device generates the transmission signal as a response to the environmental signal detected by the sensor apparatus (Abstract: The present disclosure is directed to systems and methods for detecting and handling exception situations in an automated data reading system. In one configuration, an illumination source is triggered to generate light pulses and a security imager is triggered synchronous with light pulses of the illumination source; ¶0019: An automated optical data reader may include optical code readers that can identify and optically read data, or encoded optical symbols or optical codes such as barcodes, on objects passed through a read zone of the automated optical data reader. As an optical code is passed through a read zone (or a scan volume or scanning area) the optical code may be read by an optical code reader and transformed into electrical signals. The electrical signals can be decoded into alphanumerical characters or other data that can be used as input to a data processing system, such as a POS terminal (e.g., an electronic cash register). The POS terminal can use the decoded data to, for example, look up a price for the article, apply electronic coupons, and award points for a retailer or other rewards program. Automated scanning of an optical code on items enables automated totaling of the prices of items to be purchased by the customer. For the purposes of the present description, the term automated is used to indicate that a function is performed or occurs by a machine or apparatus independently, reducing human intervention or without human intervention.); and 
the controller analyzing the change in voltage to the detected environmental signal based on a predetermined voltage change associated with a predetermined transmission signal to determine the transmission signal and to validate the detected environmental signal, a plurality of the predetermined change to transmission associations being stored at a storage unit (¶0025: One way that exception situations can be communicated is by employing a security (or exception) camera (or imager) to capture an image of the item creating the exception situation (the "exception item") and communicating the captured image to the current customer, a checkout clerk, an attendant, or another user of the automated data reading system. The image can further be communicated with a description of the exception situation. Capturing an image of the exception item may enable easy and convenient exception handling. The exception items can easily be identified by an operator or user from the captured image and rescanned (i.e., passed through the automated optical data reader or scanned with a handheld data reader), added to the total manually through the POS of the automated data reading system, or otherwise processed to resolve the exception situation. A captured image of an exception item can also enable later identification of the exception item, eliminating a need to process exception situations nearly at the point in time they occur. The exception item can be identified after passing through the automated optical data reader.); 
wherein the transmission signal adapted to be captured in multiple images by a camera during the checkout (¶0026: Automated optical data readers may have difficulty effectively capturing images of exception items with a security (or exception) camera. This difficulty may result because the purpose for which a security camera is configured and well-suited is different than the purpose for which an optical code reader is configured and well-suited. A security camera is intended and used to capture human readable images of excepted items, such that a user can easily identify the exception item. Higher resolution images, images with a wider field of view, and/or color images may be desirable. By contrast, an optical code reader of an automated optical data reader may be configured to capture images of targeted optical symbols. The optical code reader may capture images from which a human may not recognize or otherwise easily identify an exception item); 
wherein a scanner status that was originally communicated by the scanner through the environment signal is extracted from the multiple images and correlated with the item, the transaction, and the checkout (¶0027: To facilitate capturing optical codes and/or minimize exception situations, automated optical data readers may be configured to enhance operation of optical code readers); 
wherein the controller is adapted to monitor the transmission device from the transmission signal based on an estimated light level and black level detected in the multiple images and automatically calibrate the transmission device when the light level and the black level are outside the estimated light level and black level (¶0028:  More specifically, automated optical data readers may be configured and better suited to enable optical code readers to identify and distinguish light and dark areas (or black and white areas) and to differentiate the thickness of light and/or dark areas. Colors of the object, or even a gray-scale variation thereof, may be irrelevant, and in effect filtered to black and white by optical data readers. The optical data reader may also seek to capture a smaller field of view (i.e., a focused image of the area of the barcode on the item), as compared to more complete images, or fully complete images, of an item that can be used to identify the item. Also, the lighting or illumination source of automated optical scanners may be configured to be suitable or desirable to capture a high-quality image of a barcode or other optical code (which may include monochromatic lighting or lighting with a poor color balance from a human viewing perspective) and, thus, may substantially differ from lighting suited for capturing a human readable image of an item. As a result, the quality of images captured by security cameras may be diminished due to motion blur, incorrect white balance and other color rendition artifacts, skew, wobble, partial exposure, and other undesirable characteristics caused by an incompatibility of the automated optical data reader configuration and appropriate conditions for proper functioning of the security camera), and 
wherein the transmission device comprises pairs of light emitting diodes (LEDS) (¶0041: In certain embodiments, the illumination source 208 may comprise one or more broad spectrum LEDs configured to illuminate the read zones with multiple wavelengths of light within a wavelength band of approximately 380 nm to approximately 750 nm (i.e., white light; and ¶0044: For example, the automated optical data reader 102 may include a first illumination source and a second illumination source. Alternatively, the illumination source 208 may include a first illumination zone and a second illumination zone. As another example, an illumination source for one or more bottom decode imager(s) (not shown) may produce red light, asynchronous to the illumination source 208 for the other decode imagers.  and wherein at least at least one of the pairs is always on (¶0045: The illumination system may further comprise a trigger mechanism to synchronously pulse the illumination source 208. The pulse rate of the illumination source 208 is preferably faster than the flicker fusion rate of the human eye, such that a human cannot detect the pulsing of the illumination source 208. The illumination source may be triggered by a software command. All of the LEDs may be triggered at the same time. A master clock and/or a synchronization pulse may maintain the timing of the pulse of the illumination source 208. In another embodiment, the trigger mechanism may comprise hardware components to generate the pulsing at a desired rate. In another embodiment, the trigger mechanism may include a processor and a memory having stored thereon instruction code for the processor, which when executed cause the processor to pulse the illumination source 208).

Referring to Claim 2, Olmstead teaches the devise of claim 1, and further teaches wherein the controller actuates the transmission device (¶0045: Ibid).  

Referring to Claim 3, Olmstead teaches the devise of claim 1, and further teaches wherein the sensor apparatus is a light sensor (¶0029/¶0030: CMOS based imagers traditionally use rolling shutters to expose pixels in the sensor array. With a rolling shutter, rows of pixels are cleared, exposed, and read out in sequence. During integration, a row of pixels is exposed to light energy and each pixel builds an electric charge corresponding to the amount and wavelengths of light impinging the pixel).  

Referring to Claim 5, Olmstead teaches the devise of claim 1, and further teaches wherein the sensor apparatus is an optical sensor and the environmental signal is a change in optical state (¶0047: FIG. 5 is a timing diagram 500 illustrating the timing relationship of the illumination source pulsing (timeline 502), the decode imager exposure and/or decode trigger (timeline 504), and the security imager exposure and/or security trigger (timeline 506). In the illustrated timing diagram 500, the first timeline 502 represents the state of the illumination source pulse. Low values of the first timeline 502 represent when the illumination source is off. High values of the first timeline 502 represent when the illumination source is lit.).  

Referring to Claims 7 and 8, Olmstead teaches the devise of claim 1, and further teaches: 
wherein the pairs of LED arrays comprise  two light arrays, each having a corresponding pair of LEDs  each of the two light arrays being activated alternatively (¶0054: Similarly, a trigger of the security imager that is in effect synchronous with a trigger of the illumination source may result in an exposure 512 of the security imager that is in effect synchronous with a light pulse 508 of the illumination source. As can be appreciated, however, the time between a trigger and a desired effect may vary. Thus, the triggers may be asynchronous while still allowing a light pulse 508 of the illumination source and an exposure 510 of the decode imager and/or an exposure 512 of the  (security imager to occur synchronously or concurrently. As can also be appreciated, a plurality of decode imagers and/or security imagers may be asynchronously exposed relative to each other, yet be exposed synchronously or concurrently with a light pulse of the illumination source.); and   
wherein the pairs of LED arrays operated light toggle array (¶0055: different pulses).  

Referring to Claims 9 and 10, Olmstead teaches the devise of claim 1, and further teaches:
 wherein intensity of the transmission signal is controlled by the controller based on the detected environmental signal (¶0041:  In certain embodiments, the illumination source 208 may comprise one or more broad spectrum LEDs configured to illuminate the read zones with multiple wavelengths of light within a wavelength band of approximately 380 nm to approximately 750 nm (i.e., white light). The intensity of the illumination source 208 is preferably sufficient to flood out, or overpower, ambient light, so as to produce a known and predictable illumination spectrum for exposure of the security imagers 202a, 202b.); and 
wherein the intensity of the transmission signal reflects intensity of the environmental signal (¶0043: The security imagers 202a, 202b are triggered so that a pulse of light by the illumination source 208 occurs in effect simultaneous with, or at least concurrent or overlapping with, the exposure time. In other words, the exposure time of the security imagers 202a, 202b occurs in effect synchronous with or concurrent with a pulse of light of the illumination source 208. By timing the exposure time of the security imagers 202a, 202b to be synchronous with a pulse of light of the illumination source 208, the pixels of the security imagers 202a, 202b are exposed primarily by the light from the illumination source 208. The width (or duration) of the illumination pulse is preferably short, to effectively capture images of objects with minimal motion blur. The exposure time is, therefore, also short, to coincide with the pulse width of the illumination source 208. The duty cycle of the exposure, being the ratio of the exposure time divided by the time period between image captures, is also very low. The ambient light is attenuated by this ratio. For example, if the exposure time is 250 microseconds, and the frame rate of image capture is 30 frames/second (33 ms between frames), then the duty cycle of the exposure is 0.75%. The imager would then capture all of the pulsed LED illumination but capture only 0.75% of the ambient light intensity).  

Referring to Claim 11, Olmstead teaches the devise of claim 1, and further teaches wherein the transmission device is actuated for a predetermined duration of time (¶0047: duration;).  

Referring to Claim 12, Olmstead teaches the devise of claim 1, and further teaches wherein the transmission signal indicates a transaction status of the item being transacted at the checkout terminal for the transaction (¶0059: FIG. 9 illustrates a security image 900 captured by a security camera and displayed on a display 124 to communicate an exception item and/or exception situation. In the illustrated image 900, image data of a first item 902, a second item 904, and a third item 906 is included, as well as image data of the conveyor 108, which is also in the scene of the FOV of the security imager. In the illustrated embodiment, the items 902, 904, 906 are shown outlined in a patterned line, to indicate the status of each as an exception item….).  

Referring to Claim 13, Olmstead teaches the devise of claim 1, and further teaches wherein the pairs of LED arrays include  a parity bit (Fig. 5; and ¶0048:  The second timeline 504 illustrates a plurality of decode imager exposures 510, each occurring in effect synchronous to a pulse 508 of the illumination source, although not necessarily with every pulse 508 of the illumination source. The duration of the exposure (the exposure time) is similar to the duration of a pulse 508 of the illumination source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable 
over Swartz et al. (US 6,243,447);  in view of Rambler et al.(US 2015/0060552);  and in further view of Atkins (US 2013/0293596).

Regarding claim 14, Swartz teaches a system for verifying a transaction at a checkout terminal by converting an audible environmental signal to a transmission signal (Col. 3, Lns. 18-21:This invention relates to a new self-checkout system for a retail shopping environment. The system is comprised of a plurality of portable communications terminals, a store's host computer, and a plurality of store checkout stations), the checkout terminal in communication with a processor and a memory (Col. 6, Lns. 33-37: Once the portable communications terminal has been powered up and depending upon the mode of operation, either a scan module 56 or a telephone module 53 interface with all the other system components through a controller/signal processor 58; Col. 8, Lns. 21-27: These bar codes may represent coupons for the items in the shopping lists, or the items themselves. Scanned bar coded information may be linked to any item list inside the device's memory. A user initiates the start 121 phase of the operation by pressing the scan key described in FIG. 1, and selecting the personal scan button on the devices touch screen), comprising: 
an audio sensor detecting the audible environmental signal generated during the transaction of an item at the checkout terminal as the audible environmental signal is generated by the checkout terminal when the item is scanned by a barcode scanner of the checkout terminal (Col. 6, Lns. 36-43: The scan module 56 contains all the components required for scanning the bar codes and processing the received signals. It may be triggered by the add button, the delete button, or the voice commands into the microphone, as described in FIG. 1. The scan module 56 generates a scanning laser beam and detects the returning light reflected off of the bar code being scanned), the audio sensor operatively in communication with the processor, wherein the audible environment signal representing a scanner status associated with the barcode scanner when the item is detected by the barcode scanner during the transaction (Col. 5, Lns. 29-36: A touch screen 4, a speaker 16 and a microphone 17, provide visual, tactile and audio operator feedback. The microphone 17 converts acoustical voice signals into electrical signals. It is used heavily during the phone operation, but may also be utilized by a user to send voice commands to the device during scan mode operation. Speaker 16 converts electrical signals into acoustical signals that are sent to an operator; Col. 12, Lns. 8-12: When the cellular phone is in the scan operating mode, the phone's visual and audible user interface enables the communication with the scanning module. The device, 205, provides full compatibility with other battery packs which do not have the built in bar code scanning module; Claim 1: the barcode scans, and voice commands from the environment may be used); 
a transmission device, operatively in communication with the processor, wherein the transmission device generates the transmission signal as a response to the audible environmental signal detected by the audio sensor (Col. 6, Lns. 12-18: The cellular portable communications terminal 1 is designed to ease the aiming at a bar code symbol 10, when the user is attempting to scan the bar code. When scanning is activated by the add button 9, the delete button 11, the check button 2, or the voice commands, a laser beam 14 exits the terminal through a light transmitting window 13 and is reflected off of the bar code 10. The reflected light 15 is detected and processed by the circuitry inside the terminal; and claim 1).
Swartz fails to explicitly disclose a camera device, operatively in communication with a computing device, positioned to record the transmission signal in multiple images during the transaction, wherein the computing device verifies the transaction based on the recorded transmission signal, extracts the scanner status as the audible environmental signal from the recorded transmission signal depicted in the multiple images, and correlates the recorded transmission signal with the item and the transaction; wherein the transmission device is monitored from the transmission signal based on an estimated light level and black level detected in the multiple images and the transmission device is automatically calibrate when the light level and the black level are outside the estimated light level and black level wherein the transmission device comprises pairs of light emitting diodes (LEDS), and wherein at least one of the pairs is always on. 
Rambler however in his model for an optical code scanner discloses  a camera device (¶0035: It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245), operatively in communication with a computing device, positioned to record the transmission signal, wherein the computing device verifies the transaction based on the recorded transmission signal in multiple images during the transaction (¶0035: the camera monitor and confirms the transactions happening in the POS terminal space with multiple images), extracts the scanner status as the audible environmental signal from the recorded transmission signal depicted in the multiple images, and correlates the recorded transmission signal with the item and the transaction (¶0029:  images are captured, decoded and read; the optical scanning may be confirmed with audio or visual representation). 
Rambler further discloses the transmission device comprises pairs of light emitting diodes (LEDS), and wherein at least one of the pairs is always on (¶0048: In step 510, the processor 410 causes the top illumination device 310 to generate a moving light effect. The top illumination device 310 controls the top light pipe 305 that illuminates the top air gap 255 across the top of the weigh plate 245. The moving light effect appears to be a single light that moves in one direction between two points. The effect is created by having multiple lights arranged side by side between the two points where each light is turned on and off in sequence with only one light on at time. The sequence starts by turning off all lights and then turning on and then off the light next to the starting point. The adjacent light is then turned on and then off. The sequence continues with each adjacent light being turned on and then off until the last light is turned on and then off. The sequence then repeats). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the camera and illumination configuration of Rambler. The motivation for doing so would be to monitor constantly the POS terminal and prevent fraud from occurring during self-checkout (Rambler, ¶0035: An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).
Atkins discloses in his model for illumination configuration and operation wherein the transmission device is monitored from the transmission signal based on an estimated light level and black level detected in the multiple images and the transmission device is automatically calibrate when the light level and the black level are outside the estimated light level and black level (¶0023: ensuring LED output is done by measuring the light output using an optical sensor. When a change in measured light is detected, and it differs from desired level of light output, the light may then be re-calibrated). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Swartz with the light calibration of Atkins. Calibration of electronic elements are known and frequently used throughout system checks, and to provide lighting indicators that are instantaneous, small, and include a dynamic range of magnitudes to fit within any POS terminal, are functioning properly would be part of everyday system checks (Atkins, ¶0060: LEDs are tiny, and may be dynamically program for a variety of lighting magnitudes).

Regarding claim 15, Swartz, in view of Rambler and Atkins, teaches the system of claim 14, and Swartz further teaches wherein the transmission device is a light signal (Col. 6, Lns. 12-18: Ibid).

Regarding claim 16, Swartz, in view of Rambler and Atkins, teaches the system of claim 15, but Swartz fails to explicitly disclose further comprising a visual differentiator device configured to extract a signal from the recorded light signal. 
Rambler however discloses comprising a visual differentiator device configured to extract a signal from the recorded light signal (¶0035: It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245; the camera is able to determine correct/incorrect POS terminal actions). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the ability to differentiate as taught by Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler, ¶0035: An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).

Regarding claim 17, Swartz, in view of Rambler and Atkins, teaches the system of claim 16, and Swartz further teaches wherein the extracted signal is correlated to a transaction data identified by the barcode scanner (Col. 6, Lns. 60-63: The controller/signal processor 58 acts as a central node of interface between every functional block. It processes signals from both, the telephone module 53 and the scan module 56; claim 1, comparing two different object readers to each other). 

Regarding claim 18, Swartz, in view of Rambler and Atkins, teaches the system of claim 14, yet Swartz fails to explicitly disclose wherein the visual differentiator device is configured to: keep track of changes in state of the recorded light signal; and detect the changes in state of the recorded light signal. 
Rambler discloses wherein the visual differentiator device is configured to: keep track of changes in state of the recorded light signal; and detect the changes in state of the recorded light signal (¶0035: It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245; the camera is able to determine correct/incorrect POS terminal actions).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the ability to differentiate as taught by Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler, ¶0035: An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).

Regarding claim 19, Swartz, in view of Rambler and Atkins, teaches the system of claim 14, yet Swartz fails to explicitly disclose wherein the visual differentiator device is configured to: receive at least one image from the video camera; extract at least one bounding area in the image including the light toggle array within the camera device's field of view; and detect activation of at least one of the pairs of LED arrays from pixels of the bounding area. 
Rambler teaches wherein the visual differentiator device is configured to: receive at least one image from the video camera; extract at least one bounding area in the image including the light toggle array within the camera device's field of view; and detect activation of the light toggle array from pixels of the bounding area (¶0035: It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245; the camera is able to determine correct/incorrect POS terminal actions based on the defined area the camera watches, and can determine movements/light activation of the indicators present in the terminal area; and ¶0048:Ibid, for disclosing “pairs of LED”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the ability to differentiate as taught by Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler, ¶0035: Ibid).

Regarding claim 20, Swartz, in view of Rambler and Atkins, teaches the system of claim 14, yet Swartz fails to teach  wherein the computing device verifies the transaction by comparing the transmission signal against a predetermined threshold value stored by a storage unit, the storage unit operatively in communication with the computing device.
Rambler  however discloses this (¶0035: the camera monitors and confirms the transactions happening in the POS terminal space).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the camera of Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler, ¶0035: Ibid).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuhisa et al. 	(US 2011/0147454), disclosing features of LED
Bruni et al.		(US 10/133,895), disclosing barcode/camera verification
Aoyama et al.	(US 2017/0310743), teaching at large and Figs. 137/398/459		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /ARIEL J YU/Primary Examiner, Art Unit 3687